DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
	The rejection of claims 1, 3, 4, 6, 8-14, 16-19 under 35 U.S.C. 103 is withdrawn in view of applicants’ authorization to amend claim 1 to delete semaglutide and delete claim 2.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Rosemarie Wilk-Orescan on 06/28/2021.
Claims 1 and 2 have been amended as follows:
A solid pharmaceutical composition for oral administration comprising a GLP-1 derivative and dapagliflozin, wherein the GLP-1 derivative is selected from the group consisting of: 

 Ɛ26{2-[2-(2-{2-[2-(2-{(S)-4-Carboxy-4-[10-(4- carboxyphenoxy)decanoylamino]butyrylamino }ethoxy) ethoxy]acetylamino}ethoxy)ethoxy]acetyl}, NƐ37-{2-[2-(2-{2-[2-(2-{(S)-4-carboxy-4-[10- (4-carboxyphenoxy)decanoylamino]butyrylamino }ethoxy)ethoxy] acetylamino } ethoxy)ethoxy] acetyl}- [Aib8,Arg34,Lys37] GLP-1(7-37)-peptide

    PNG
    media_image1.png
    217
    616
    media_image1.png
    Greyscale


(b) N Ɛ37-[2-[2-[2-[[2-[2-[2-[[(4S)-4-carboxy-4-[10-(4- carboxyphenoxy)decanoylamino]butanoyl]amino]ethoxy] ethoxy]acetyl] amino]ethoxy] ethoxy]acetyl], N Ɛ36-[2-[2-[2-[[2-[2-[2-[[(4S)-4-carboxy-4-[10-(4-carboxy-phenoxy) 3decanoylamino] butanoyl] amino]ethoxy]ethoxy]acetyl] amino]ethoxy] ethoxy]acetyl]- [Aib8,Glu22,Arg26,Lys27,Glu30,Arg34,Lys36]-GLP-1-(7-37)-peptidyl-Glu-Gly

    PNG
    media_image2.png
    288
    516
    media_image2.png
    Greyscale


(c) N {Epsilon-36}-[2-[2-[2-[[2-[2-[2-[[(4S)-4-carboxy-4-[11-(4- carboxyphenoxy)undecanoylamino]butanoyl] amino] ethoxy] ethoxy] acetyl] amino]ethoxy] ethoxy] acetyl],N { Epsilon-371- [2- [2- [2-[[2- [2-[2- [[(4S)-4-carboxy-4-[11-(4-carboxyphenoxy)undecanoylamino]butanoyl]amino]ethoxy] ethoxy]acetyl] amino]ethoxy]ethoxy]acetyl] -[Aib8,Glu22,Arg26,Arg34,Lys36,Lys37]- GLP-1-(7-37)-peptide

    PNG
    media_image3.png
    274
    633
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    262
    617
    media_image4.png
    Greyscale

(e) N{Epsilon-36}-[2-[2-[2-[[2-[2-[2-[[(4S)-4-carboxy-4-[10-(3- carboxyphenoxy)decanoylamino]butanoyl]amino] ethoxy]ethoxy]acetyl] amino]ethoxy] ethoxy]acetyl],N { Epsilon-37}-[2-[2-[2-[[2-[2-[2- [[(4S)-4-carboxy-4-[10-(3- carboxyphenoxy)decanoylamino]butanoyl]amino]ethoxy]ethoxy]acetyl] amino]ethoxy]ethoxy]acetyl]-[Aib8,Glu22,Arg26,Arg34,Lys36,Lys37]-GLP-1-(7-37)- peptide 5

    PNG
    media_image5.png
    261
    608
    media_image5.png
    Greyscale

wherein the oral bioavailability of the GLP-1 derivative is increased in the presence of dapagliflozin.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A solid pharmaceutical composition for oral administration comprising a GLP-1 derivative and dapagliflozin, wherein the GLP-1 derivative is selected from the group consisting of: compounds A-E, and the use of the composition to treat type 2 diabetes is novel and non-obvious.
The closest prior art is US 2013/0035281 (hereinafter “the ‘281 publication”). ‘281 teaches a pharmaceutical composition comprising an SGLT2 inhibitor and a GLP-1 receptor .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3, 4, 6, 8-14, 16-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654